171 P.3d 1054 (2007)
161 Wash.2d 1026
ADVANCE CAPITAL, INC., a Washington corporation, Plaintiff,
v.
ACTUARIAL PLANNING GROUP, INC., a Washington corporation; James M. Berry and Jane Doe Berry, husband and wife, and their marital community; Defendants,
Leslie A. Williams a/k/a Leslie A. Berry a/k/a Leslie A. O'Bryant and John Doe Williams, husband and wife, and their marital community; Respondents,
New Solutions Retirement Planning Services, Inc., a Washington corporation, Defendant.
Actuarial Planning Group, Inc., a Washington corporation; Plaintiff,
Leslie A. Berry and James M. Berry (Deceased), husband and wife; and THE Estate of James M. Berry, Respondents,
Christen J. Williams a/k/a Charles Jeffrey Williams and Valerie Ayers Williams, husband and wife; Gordon Yee and Jane Doe Yee, husband and wife; Respondents,
Terri Cook and John Doe Cook, husband and wife; Defendants,
Northwest Retirement Planning Services, Inc., a Washington corporation; Respondent,
v.
Accredited Surety and Casualty Co., Inc., as surety of Injunction bond number 10017076, Petitioner.
No. 79755-2.
Supreme Court of Washington.
October 31, 2007.

ORDER
¶ 1 Department II of the Court, composed of Chief Justice Alexander and Justices Madsen, *1055 Bridge, Owens and J.M. Johnson, at its October 30, 2007, Motion Calendar, considered whether review should be granted pursuant to RAP 13.4(b), and unanimously agreed that the following order be entered.
¶ 2 IT IS ORDERED:
¶ 3 That the Petition for Review is denied and the Respondent's request for attorney fees is granted. The Respondent is awarded reasonable attorney fees pursuant to RAP 18.1(j). The amount of the attorney fees will be determined by the Supreme Court Commissioner or Clerk pursuant to RAP 18.1. Pursuant to RAP 18.1(d), Respondent should file an affidavit with the Clerk of the Washington State Supreme Court.